DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nmura (US 2013/0076237).
With respect to claims 1-17, Nomura teaches:
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
Ar1 and A2 independently may be the following optionally substituted formulas [0068]:
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

See also, compounds (79) at p. 15 and (86) at p. 16 for examples of ortho-bonded phenyl and fluorene groups.  One skilled in the art would have “at once envisaged” the presently claimed Chemical Formula 1.  MPEP 2131.02, III.
Further with respect to claims 10-17, Nomura teaches light-emitting devices with electrodes, light-emitting layers, substrates, circuits, and accessories [0004-0008; 0026-0030; 0110; 0181-0186].
Based on the foregoing, the reference is found to anticipate the presently claimed invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nmura (US 2013/0076237).
Nimura is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.  
Still, the reference teaches General Formula 1 which overlaps the presently claimed Chemical Formula 1.  The reference also teaches fluorene, carbazole, and phenyl groups, as well as light-emitting devices with electrodes, light-emitting layers, substrates, circuits, and accessories.
It would have been obvious for an organic compound and device, as taught by Nimura, with the chemical formula as claimed, as within the teachings of Nimura, because the reference is directed to electronic and light emitting devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ham (CN 108976162).
Ham is in Chinese.  An English translation is provided with the Chinese document.
With respect to claims 1-17, Ham teaches the following chemical compound at p. 6:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound 49 falls within the presently claimed formula.  The far left moiety is a carbazole attached to three phenylene rings in a row.  The far right has a nitrogen attached to a phenylene attached to a phenyl ring at the ortho position.  The nitrogen also is attached to a fluorene substituent. See also, Formulas 2 and 3 at pp. 2 and 3 of the Chinese document. 
Further with respect to claims 10-17, Ham teaches light-emitting devices with electrodes, light-emitting layers, substrates, circuits, and accessories.  See the Abstract and second page of the English translation.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (CN 108976162).
Ham is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.  
Still, the reference teaches formulas which overlap the presently claimed Chemical Formula 1.  The reference also teaches fluorene, carbazole, and phenyl(ene) groups, as well as light-emitting devices with electrodes, light-emitting layers, substrates, circuits, and accessories.
It would have been obvious for an organic compound and device, as taught by Ham, with the chemical formula as claimed, as within the teachings of Ham, because the reference is directed to electronic and light emitting devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761